Exhibit 10.5
COLLATERAL TRUST JOINDER — ADDITIONAL DEBT
          Reference is made to the Collateral Trust Agreement dated as of
June 24, 2009 (as amended, supplemented, amended and restated or otherwise
modified and in effect from time to time, the “Collateral Trust Agreement”)
among Terremark Worldwide, Inc., a Delaware corporation (the “Company”), the
Guarantors from time to time party thereto, The Bank of New York Mellon Trust
Company, N.A., as Trustee under the Indenture (as defined therein), the other
Secured Debt Representatives from time to time party thereto and U.S. Bank
National Association, as Collateral Trustee. Capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Collateral
Trust Agreement. This Collateral Trust Joinder is being executed and delivered
pursuant to Section 3.8 of the Collateral Trust Agreement as a condition
precedent to the debt for which the undersigned is acting as agent being
entitled to the benefits of being Additional Secured Debt under the Collateral
Trust Agreement.
          1. Joinder. The undersigned, The Bank of New York Mellon Trust
Company, N.A. (the “New Representative”), as trustee under that certain
Indenture, dated as of November 16, 2010 among the Company, the Guarantors from
time to time party thereto and the New Representative (the “Second Lien
Indenture”), hereby agrees to become party as a Junior Lien Representative under
the Collateral Trust Agreement for all purposes thereof on the terms set forth
therein, and to be bound by the terms of the Collateral Trust Agreement as fully
as if the undersigned had executed and delivered the Collateral Trust Agreement
as of the date thereof.
          2. Lien Sharing and Priority Confirmation.
          The undersigned New Representative, on behalf of itself and each
holder of such Series of Junior Lien Debt for which the undersigned is acting as
Junior Lien Representative, hereby agrees:
     (a) for the enforceable benefit of all holders of each existing and future
Series of Junior Lien Debt and Series of Parity Lien Debt and each existing and
future Junior Lien Representative and Parity Lien Representative, that all
Junior Lien Obligations will be and are secured Equally and Ratably by all
Junior Liens at any time granted by the Company or any Guarantor to secure any
Obligations in respect of such Series of Junior Lien Debt, and that all such
Junior Liens will be enforceable by the Collateral Trustee for the benefit of
all holders of Junior Lien Obligations Equally and Ratably;
     (b) for the enforceable benefit of all holders of each existing and future
Series of Parity Lien Debt and Series of Junior Lien Debt and each existing and
future Parity Lien Representative and Junior Lien Representative, that the
holders of Obligations in respect of such Series of Junior Lien Debt for which
the undersigned is acting as Junior Lien Representative are bound by the
provisions of the Collateral Trust Agreement, including the provisions relating
to the ranking of Junior Liens and the order of application of proceeds from the
enforcement of Junior Liens; and
Terremark Collateral Trust Joinder
(Second Lien Notes)

 



--------------------------------------------------------------------------------



 



     (c) that it consents to and directs the Collateral Trustee to perform its
obligations under the Collateral Trust Agreement and the other Security
Documents.
          3. Governing Law and Miscellaneous Provisions. The provisions of
Article 7 of the Collateral Trust Agreement will apply with like effect to this
Collateral Trust Joinder.

      2   Terremark Collateral Trust Joinder
(Second Lien Notes)

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Collateral
Trust Joinder to be executed by their respective officers or representatives as
of November 16, 2010.

            THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee, as
Junior Lien Representative
      By:   /s/ Geraldine Creswell         Name:   Geraldine Creswell       
Title:   Vice President     

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee for the New Representative and
the holders of the Obligations represented thereby:

            U.S. BANK NATIONAL ASSOCIATION, as Collateral Trustee
      By:   /s/ Thomas S. Maple III         Name:   Thomas S. Maple III       
Title:   Vice President     

Terremark Collateral Trust Joinder
(Second Lien Notes)

         

 